Citation Nr: 0025377	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  97-29 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for a left thigh disability.  




REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1976.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in August 1999, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, for additional development.  Following the 
requested development, the RO continued its denial of the 
claimed benefit.  The matter is now before the Board for 
final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Neither the pre-amendment or post-amendment rating 
criteria with respect to the evaluation of muscle injuries 
that became effective on July 3, 1997, are more favorable to 
the veteran in this case.  

3.  The left thigh disability is productive of no more than 
moderate muscle impairment of the anterior thigh group.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for left thigh disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.7, 4.73, Diagnostic Code 5314 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for an increased 
rating is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disabilities at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating following the filing of a reopened claim, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence 
in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In June 1976, the RO granted service connection for post-
traumatic residuals of muscle hernia with myofascitis of the 
left thigh and rated the disability 10 percent disabling 
under Diagnostic Code 5314, effective from separation.  The 
veteran did not appeal the evaluation assigned.  

The rating schedule was changed with respect to the 
evaluation of muscle injuries in an amendment that became 
effective in July 1997.  However, these changes did not alter 
the rating criteria or the percentage evaluations assigned 
for muscle injuries.  Following a review of the record, the 
Board believes that neither the old nor the new rating 
criteria are more favorable to the veteran in this case.  See 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991) (where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so).  

Factual Background

The service medical records show that the veteran sustained 
an injury to his left thigh in September 1974, when a tank 
barrel fell on the thigh causing a severe contusion.  He had 
a persistent hematoma of the left thigh and was placed on 
limited duty because of a torn muscle involving the left 
thigh.  When he complained of an injury to his left knee in 
service, physical examination showed spasm of the left thigh.  
The veteran was seen on a number of occasions in the 
orthopedic clinic for his left thigh injury.  An orthopedic 
clinic consultation in January 1975 noted that the veteran 
had a mass on the anterior aspect of the thigh.  It was 
reported that he had had a traumatic rupture of the rectus 
femoris muscle four months previously but that he did not 
have myositis ossificans.  A few days later, his case was 
presented to a "pre-op" conference.  His chief complaint 
was pain, although he had good strength.  It was felt that 
surgery would not be beneficial at that time in repairing the 
defect.  

When seen in a service orthopedics clinic in mid-May 1975, 
the injury was described as a quadriceps contusion with 
rupture of the medialis.  It was reported that the veteran 
still complained of pain and of an inability to stand for 
long periods or lift or work in heavy labor.  

In an evaluation conducted in late May 1975, the chief of the 
orthopedic service at a service facility noted the history of 
the left thigh injury and said that there was an observable 
bulge in the rectus muscle as it contracted.  The veteran 
complained primarily of weakness of the left knee.  The 
orthopedist was of the opinion, however, that the damage done 
by the blunt blow of the gun tube was not remediable by 
surgery.  

When the veteran was seen at a service dispensary in 
September 1975, he had two large masses (5 to 8 centimeters) 
on the anterior aspect of the left thigh that were palpable 
but nontender.  He had weakness of left leg extension.  The 
impression was residual weakness of the left quadriceps group 
secondary to old trauma.  

By mid-October 1975, the veteran's left thigh defect was 
nontender, and he exhibited full range of motion of the knee.  
Although he complained of pain over the left thigh defect 
with rising, there was no instability of the knee, and 
quadriceps power was felt to be excellent and to be 
equivalent to the opposite thigh.  The impression was status 
post traumatic rupture of the rectus femoris muscle.  When 
seen at a service dispensary in November 1975, he complained 
of pain of the left anterior thigh related to an accident a 
year previously.  

When the veteran was examined for separation from service in 
January 1976, complaints or findings of left thigh disability 
were not noted.  

The veteran was examined by VA in April 1976.  It was noted 
that he had sustained an injury to his left thigh during 
service.  He complained of pain on standing for a long period 
of time and on walking or lifting.  Physical examination 
showed a 5-inch by 3-inch muscle hernia in the mid-anterior 
left thigh.  It was indicated that there was no muscle 
atrophy and that motion of the left knee and hip was within 
normal limits.  The diagnosis was residual of a muscle hernia 
of the left thigh with post-traumatic myofascitis.  

On VA orthopedic examination in January 1991, it was reported 
that the veteran had had a left thigh injury in service and 
that he had developed some mild fasciitis of the thigh and a 
muscle hernia.  Since the injury, he had had left thigh pain, 
aching and soreness.  It was indicated that on occasion, his 
leg felt weaker and would give out.  When that happened, he 
had to be on crutches for a while.  He had had no surgery.  
On examination, the veteran could ambulate without 
assistance.  There was a deformity of the left thigh over the 
quadriceps muscle.  A muscle hernia was present, and some 
tenderness and soreness were associated with that.  He had 
some crepitus around the patella with knee motion, but he 
exhibited excellent motion in his knee and hip.  He had some 
weakness of the left quadriceps muscle, which was felt to be 
"maybe a grade 4 over 5 weakness of the left quad muscle."  
No other swelling or deformity was noted.  X-rays of the left 
thigh showed a normal left femur.  The diagnosis was residual 
mild fasciitis and muscle hernia of the left thigh.  

A VA outpatient treatment record in January 1992 reflects 
that the veteran had fallen and injured his knees, neck, 
back, shoulders and legs.  

During his November 1997 personal hearing, the veteran 
indicated that he had considerable pain and weakness 
involving his left thigh and also had cramps in the thigh.  

The veteran was afforded a VA orthopedic examination in 
February 1998.  It was noted that his left quadriceps had 
been injured in service but that no surgery had been 
performed.  It was reported that over the years, he had had 
progressive problems with his thigh and then with his knee.  
He reported that if he overused his leg while he was on it 
for long periods of time, he would have increasing pain and 
soreness and some increasing functional impairment.  On 
examination, he could ambulate independently.  He did not 
need a cane or crutches, and no brace was needed.  He had 
about 1/2-inch atrophy of the left quadriceps.  There were 
some tenderness and soreness with pain to palpation around 
the knee and slight crepitation with motion.  Extension of 
the knee was to zero to 140 degrees.  (The normal range of 
motion of the knee is from zero to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II (1999).)  The diagnoses were residual of an 
injury to the left quadriceps, and postoperative arthritis of 
the left knee.  

On VA orthopedic examination in September 1999, the examiner 
stated that he had reviewed the claims file.  The examiner 
noted that over the past 25 years since the service injury, 
the veteran had had persistent soreness and tenderness in the 
left thigh.  No surgery of the thigh muscle had ever been 
done.  He experienced some fatigability with heavy use of the 
muscle with prolonged standing and climbing activities.  He 
got aching and soreness.  He had a muscle hernia anteriorly 
through the quadriceps muscle when it contracted.  Otherwise, 
he had normal use of the quadriceps muscle and had normal 
strength in that muscle.  He did not require any crutch or 
any brace on the thigh itself, and he was not on any 
medication for his thigh problem.  He was now medically 
retired.  Weather changes bothered and aggravated his left 
thigh to a degree.  

On examination of the left thigh, there was an anterior 
muscle hernia.  The veteran had a 0.5-inch atrophy at the 
left quadriceps compared with the right.  He had excellent 
muscle function and excellent strength.  There were no 
wounds, adhesions, or scars associated with the injury.  He 
had normal muscle function of the quadriceps on manual muscle 
testing and muscle strength testing.  The diagnosis was 
residual of an injury of the left quadriceps with muscle 
hernia.  

Analysis

Under either version of the rating criteria, a 10 percent 
evaluation requires moderate injury to Muscle Group XIV (the 
anterior thigh group), while a 30 percent evaluation is 
warranted for moderately severe injury to Muscle Group XIV.  
38 C.F.R. § 4.73, Diagnostic Code 5314.  

Prior to July 3, 1997, moderate muscle disability was shown 
by through-and-through or deep penetrating wounds of 
relatively short track by a shrapnel fragment with signs of 
moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests, together with complaints of one 
or more of the cardinal symptoms of muscle wounds, 
particularly fatigue, and fatigue-pain after moderate use 
affecting the particular functions controlled by the injured 
muscles.  38 C.F.R. § 4.56(b).  

Moderately severe muscle disability from a missile wound 
contemplated a through-and-through or deep penetrating wound 
by a high velocity missile of small size or large missile of 
low velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, and intermuscular 
cicatrization.  The service department records or other 
evidence showed hospitalization for a prolonged period in 
service for treatment of a wound of severe grade, and the 
record in the file showed consistent complaint of the 
cardinal symptoms of muscle wounds.  Objective findings 
included entrance scars that were relatively large and so 
situated as to have indicated the track of the missile 
through important muscle groups.  There were indications on 
palpation of moderate loss of deep fascia or moderate loss of 
muscle substance or moderate loss of the normal firm 
resistance of muscles compared with the sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with the sound side) gave positive evidence of marked or 
moderately severe loss.  38 C.F.R. § 4.56(c) (effective prior 
to July 3, 1997).  

Under the rating schedule, as amended, a finding of moderate 
muscle disability is shown by through-and-through or deep 
penetrating wounds of short track from a single bullet, a 
small shell or a shrapnel fragment, without the explosive 
effect of a high velocity missile, residuals of debridement, 
or prolonged infection.  The service department record or 
other evidence of inservice treatment for the wound shows 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. 
§ 4.56(c), particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  Objective findings include entrance and 
(if present) exit scars, small or linear, indicating a short 
track of the missile through muscle tissue.  There is some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2) (1999).  

Moderately severe muscle disability is shown by a through-
and-through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The service department record or 
other evidence shows hospitalization for a prolonged period 
for treatment of the wound.  The record shows consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c) and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings include entrance and (if present) exit scars 
indicating the track of the missile through one or more 
muscle groups.  There are indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side.  Tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3).  

The evidence since service has been relatively consistent as 
to the extent of the muscle injury of the left thigh.  The 
record shows relatively, although not uninterrupted, 
complaint of tenderness and soreness of the left thigh on 
palpation together with some muscle weakness of the left 
quadriceps muscle.  However, this muscle weakness, when 
objectively evaluated in on orthopedic examination in January 
1991 was only 4/5 - a mild weakness.  This loss was not shown 
on subsequent VA examinations, including the orthopedic 
examination conducted in September 1999.  

The record also shows that the muscle injury did not involve 
any penetrating wound of the left thigh and that surgery was 
not indicated in service and has not been performed since 
service for the left thigh muscle defect.  Although the 
injury in service appears to have been relatively 
significant, the residuals of the injury since service have 
been relatively insubstantial.  There has been some 
relatively minor muscle atrophy, but the recent evidence of 
record does not show that this has affected ambulation or 
required any kind of left thigh brace.  Indeed, the most 
recent VA orthopedic examination shows excellent muscle 
function and excellent muscle strength, with normal results 
elicited on muscle testing and strength testing.  Over the 
years, the muscle injury has not resulted in limitation of 
motion of the left knee or hip, although flexion and 
extension of the knee and hip are among the functions of the 
anterior thigh group with the rectus femoris muscle involved 
in extension of the knee.  38 C.F.R. § 4.73, Diagnostic Code 
5314.  

Prior to July 3, 1997, the cardinal symptoms of muscle 
disability were weakness, fatigue-pain, and uncertainty of 
movement, while the cardinal signs of muscle disability were 
loss of power, lowered threshold of fatigue, and impairment 
of coordination.  38 C.F.R. § 4.54 (effective prior to July 
3, 1997).  On and after July 3, 1997, the cardinal signs and 
symptoms of muscle disability for rating purposes are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56(c).  

However, the fact that the veteran ambulates without a cane, 
crutches or a brace on the thigh and the fact that muscle 
function testing and strength testing are normal suggests 
that uncertainty of movement, loss of power, lowered 
threshold of fatigue, and impairment of coordination - 
cardinal signs and symptoms of muscle disability - are mostly 
absent.  

Although a 10 percent rating is also available under 
Diagnostic Code 5326 for extensive muscle hernia, the 
evaluation of the same disability under various diagnoses is 
precluded by regulation.  38 C.F.R. § 4.14 (1999).  Rather, 
the diagnostic code is applied that best reflects the overall 
disability picture shown for the specific anatomical part 
involved.  The service-connected evaluation is assigned that 
most accurately reflects the degree of functional impairment 
shown by the evidence of record.  The Board is of the opinion 
that the 10 percent rating currently assigned reflects the 
actual degree of functional impairment demonstrated in this 
case.  38 C.F.R. §§ 4.10, 4.40.  

In these circumstances, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to an evaluation in excess of 10 percent for a 
left thigh disability.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

An increased evaluation for a left thigh disability is 
denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

